Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 2004-28708 (hereinafter “JP’708”) (cited in the 9/21/21 IDS).  A machine translation of JP’708 was filed by applicant on 11/21/2018 in a parent application (i.e., App. Serial No. 16/080,154) of this instant application.
Regarding claim 1, Figs. 1-28 show an item transport system (Fig. 23) comprising: 
an upstream conveying roller (217) and a downstream conveying roller (219) that transport an item; 
a magnetizer (50) that magnetizes a metal object (staple) included in the item; 
a magnetic detector (30) that detects residual magnetism of the metal object (staple); and 
a metal object accompaniment determination processor (including 253 in Fig. 25) that determines whether or not the metal object (staple) is included in the item based on a detection result of the magnetism detector (30), 
wherein the magnetizer (50) and the magnetic detector (30) are disposed above or below the radius of the upstream conveying roller (217) or the radius of the downstream conveying roller (219) with respect to a vertical direction of a line connecting the rotational axis of the upstream conveying roller (217) and the downstream conveying roller (219).  Figure 23 shows the location of sensor (231) above the upstream and downstream rollers (217 and 219).  See also numbered paragraph [0115] of the machine translation, which describes sensor 231 as including sensor part 20 as shown in Figs. 11, 12, 16, 17 or 19.  Thus, magnetizer (50) and magnetic detector (30) are included in sensor (231) as shown in sensor part 20, and thereby located above the upstream and downstream rollers (217 and 219).   
Regarding claim 2, Figs. 1-28 show a demagnetizer (core in numbered paragraph [0066] of the machine translation) that demagnetizes the metal object (staple) magnetized by the magnetizer (50).
Regarding claim 5, Figs. 1-28 show an intermediate roller (218) provided between the upstream conveying roller (217) and the downstream conveying roller (219).  
Regarding claim 6, as best understood, Figs. 1-28 show that the magnetizer (50), the magnetic detector (30) and the metal object accompaniment determination processor (including 253) are arranged in the same direction as the article with respect to the intermediate roller (218).  
Regarding claim 8, Figs. 1-28 show a item transport device (Fig. 23) comprising: 
an upstream conveying roller (217) and a downstream conveying roller (219) that transport an item; 
magnetizer (50) that magnetizes a metal object (staple) included in the item; 
a magnetic detector (30) that detects residual magnetism of the metal object (staple); and 
a metal object accompaniment determination processor (including 253 in Fig. 25) that determines whether or not the metal object (staple) is included in the item based on a detection result of the magnetism detector (30), 
wherein the magnetizer (50) and the magnetic detector (30) are disposed above or below the radius of the upstream conveying roller (217) or the radius of the downstream conveying roller (219) with respect to a vertical direction of a line connecting the rotational axis of the upstream conveying roller (217) and the downstream conveying roller (219).  Figure 23 shows the location of sensor (231) above the upstream and downstream rollers (217 and 219).  See also numbered paragraph [0115] of the machine translation, which describes sensor 231 as including sensor 20 as shown in Figs. 11, 12, 16, 17 or 19.  Thus, magnetizer (50) and magnetic detector (30) are included in sensor (231) as shown in sensor part 20, and thereby located above the upstream and downstream rollers (217 and 219).   
Regarding claim 9, Figs. 1-28 show that the transport device (Fig. 23) is disposed between another independent transport path (e.g., a path that a user takes to walk to the outer perimeter of the transport device (Fig. 23)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over JP’708 as applied to claim 1 above, and further in view of U.S. Patent No. 5,878,318 (Sako et al.) (hereinafter “Sako”).  With regard to claim 3, JP’708 teaches most of the limitations of this claim including the upstream conveying roller (217) and the downstream conveying roller (219), but does not show a belt conveyor abutting on the upstream conveying roller (217) and the downstream conveying roller (219), as claimed.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of JP’708 with a belt and roller arrangement as an art known equivalent for the roller arrangement (rollers 217-219) of JP’708, because lines 8-19 in column 9 of Sako explicitly teaches that it is an art known equivalent to replace a roller arrangement with a belt and roller arrangement to convey sheets.  See also Figs. 7 and 9 of Sako.
Regarding claim 4, providing the apparatus of JP’708 with a belt and roller arrangement to replace rollers 217-219 of JP’708, in a manner as taught by Sako, results in the magnetizer (50), the magnetic detector (30) and the metal object accompaniment determination processor (including 253 in Fig. 25) of JP’708 being arranged above the belt conveyor abutting on the upper surface of the upstream conveying roller and the downstream conveying roller or below the belt conveyor abutting on the lower surface of the upstream conveying roller and the downstream conveying roller.  
4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP’708 as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2008/0038028 (Takezawa) (hereinafter “Takezawa”).  With regard to claim 7, JP’708 shows an automatic document feeder with an intermediate roller (218), but does not explicitly state that the intermediate roller is made of non-metal, as claimed. 
Takezawa teaches that it is known to utilize rubber rollers in an automatic document feeder to convey sheets.  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize rubber rollers (non-metal) on the automatic document feeder in the apparatus of JP’708, since numbered paragraph [0048] of Takezawa explicitly teaches that it is common in the art to utilize rubber rollers for conveying sheets in a similar type of automatic document feeder to that of JP’708.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653